Derbigny, J.
delivered the opinion of the court. In this suit, in which the plaintiff sought a separation of goods from her husband, Julien Poydras and Benjamin Poydras, creditors of the defendant, intervened for the purpose of contesting her claim against him.
The statement of facts shews that she brought in marriage two arpens of land, and that she has since inherited from her mother property to the *604amount of §1183. The intervening parties do not set up a higher claim, but only dispute the legality of certain oral evidence, offered by the plaintiff and appellee, to shew that she brought the land in question in marriage. The object of this opposition on their part is not very obvious: but, from the drift of the argument, it is conceived that they thought the testimony illegal, on the ground that no parol evidence ought to be received of the constitution of a dowry: there being no dowry, without a marriage contract.—This objection, however, is deemed frivolous, in the present case, because, whether the land found in her husband’s possession be claimed as dotal or as paraphernal property, on a dissolution of the conjugal community, and the renunciation of the plaintiff and appellee to her share of the acquets, her claim to the thing is the same.
East’n. District.
Feb. 1817.
Esnault for the plaintiff, Moreau for the defendants.
On the subject of the sum of money, which she inherited from her mother, and which is stated to have been received by her husband for her use, nothing has been heard that can affect her claim.
It is ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.